29 So. 3d 455 (2010)
CONTINENTAL FLORIDA MATERIAL, INC./Lehigh Portland Cement/The Standard Fire Insurance/Travelers, Appellants,
v.
Idilio RAMOS, Appellee.
No. 1D10-0287.
District Court of Appeal of Florida, First District.
March 10, 2010.
H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for Appellants.
Richard E. Zaldivar of Richard E. Zaldivar, P.A., Miami, and Kimberly A. Hill of Kimberly A. Hill, P.A., Ft. Lauderdale, for Appellee.
PER CURIAM.
Upon review of Appellants' response to this court's January 26, 2010, order to show cause, we conclude Appellants have failed to show cause why the appeal should not be dismissed as one from a non-appealable, non-final order. See Fla. R.App. P. 9.180(b)(1). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
VAN NORTWICK, LEWIS, and ROWE, JJ., concur.